Citation Nr: 1121446	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  01-09 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to September 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2000 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In a January 2010 decision, the Board denied service connection for prostatic hypertrophy and degenerative changes of the cervical spine, and higher initial ratings for the Veteran's service-connected chronic borrelia infection/Lyme disease and gastroesophageal reflux disease (GERD).  The Board also granted an initial 10 percent rating for service-connected mild disc space narrowing, L4-5.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in an Order dated in November 2010, the Court granted a Joint Motion for Partial Remand (Joint Motion) that vacated and remanded the January 2010 Board decision to the extent that it denied an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease.  The parties specifically requested the Court not to disturb the portion of the Board decision that granted the Veteran an initial 10 percent rating for his back disability.  The Joint Motion also noted that the Veteran did not intend to pursue the claims regarding prostatic hypertrophy, degenerative changes of the cervical spine, and GERD and, therefore, indicated that the Board's decisions pertaining to such claims should be affirmed.  Consequently, the only matter currently pending before the Board is the issue of entitlement to an initial rating in excess of 10 percent for chronic borrelia infection/Lyme disease.

With respect to such claim, the Joint Motion determined that a remand was warranted for the Board to fully consider and discuss the Veteran's claim in light of a February 2007 medical opinion from Dr. Gordon that indicated that the Veteran's Lyme disease is presently active.  Specifically, in the January 2010 decision, the Board determined that the preponderance of the medical evidence failed to reflect that the Veteran had active Lyme disease as contemplated by Diagnostic Code 6319 for the purposes of assigning a 100 percent rating.  The Joint Motion noted that the Board discussed December 1998, May 2001, March 2005, June 2006, and February 2007 VA examinations; however, the Board failed to address Dr. Gordon's February 2007 opinion indicating that the Veteran's Lyme disease was active and attributing many of his conditions to his borrelia/Lyme disease.  Therefore, as the Board did not fully discuss all of the favorable evidence of record, the Joint Motion determined that a remand is warranted for the Board to provide an adequate statement of reasons and bases and to fully consider and discuss the medical report of Dr. Gordon.   

The Board notes that the Veteran has submitted additional evidence subsequent to the issuance of the most recent supplemental statement of the case in January 2009 with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R.
§ 20.1304 (2010).  Therefore, the Board may properly consider the newly received evidence.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of this hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is service-connected for chronic borrelia infection/Lyme disease, which is evaluated under Diagnostic Code 6319-6354.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that Lyme disease under Diagnostic Code 6319 is the service-connected disorder and chronic fatigue syndrome under Diagnostic Code 6354 is a residual condition.

Under Diagnostic Code 6319, active Lyme disease will be assigned a 100 percent disability rating.  If inactive, residuals will be rated under the appropriate system.  38 C.F.R. § 4.88b.

Under this Diagnostic Code 6354, symptoms manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate forgetfulness, confusion), or a combination of other signs and symptoms that wax and wane but result in periods incapacitation of at least one but less than two weeks total duration per year, or; symptoms controlled by continuous medication warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are symptoms manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent evaluation is warranted where there are symptoms manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total per year.  

A 60 percent evaluation is warranted where there are symptoms manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or; which wax and wane, resulting in periods of incapacitation of at least six weeks total duration.  A 100 percent evaluation is warranted where there are symptoms manifested by debilitating fatigue, cognitive impairments (such as inability to concentrate forgetfulness, confusion), or a combination of other signs and symptoms which are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  For the purpose of evaluating this disability, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b.

At his October 2009 Board hearing and in documents of record, the Veteran contends that he has active Lyme disease and, therefore, is entitled to a 100 percent disability rating under Diagnostic Code 6319.  He further alleges that he has residuals of Lyme disease, to include burning skin, fatigue, joint and muscle pain, and an enlarged prostate.  However, the medical evidence is inconsistent regarding whether the Veteran currently has active Lyme disease.  Additionally, such evidence does not provide an accurate picture regarding the Veteran's residuals of Lyme disease, to include the severity of his symptomatology that has been evaluated as analogous to chronic fatigue syndrome.

In this regard, numerous VA examinations conducted during the course of the appeal have failed to demonstrate active Lyme disease.  Specifically, a December 1998 VA general medical examination noted that laboratory tests were negative for active Lyme disease.  

A May 2001 VA examination completed by a specialist in Infectious Diseases and chronic Lyme disease noted that Lyme disease could be divided into 3 stages that are determined by time since the initial tick bite and not by symptoms.  Although a patient might have acute symptoms late in the disease, this did not mean they had acute Lyme disease.  Rather, acute Lyme disease covered stages 1 and 2; with stage 1 lasting from 1 to 4 weeks after the initial tick bite, or during the time where erythema migrans was present; and stage 2 persisted for an additional 6 months after the initial bite.  Stage 3 could persist for months to years after the initial bite, with different symptoms associated with each stage.  As a result, the rating scale for active disease did not apply - it only applied to stages 1 and 2 of the time course of the disease.  Although chronic Lyme disease could be considered an active disease process, it was not, in this case, appropriate.  Chronic Lyme disease could be considered "active" only if there was evidence of active inflammatory arthritis, active skin lesions or an active ongoing progressive neurologic disease.  The examiner noted that these active disease processes could occur in chronic Lyme disease, but were absent in the Veteran.  

At a May 2003 VA examination, the examiner noted that the Veteran claimed that his Lyme disease was currently active, but there was no evidence in review of all medical records available that such was the case.  The examiner further noted that the Veteran complained of symptoms such as memory problems, headaches, chronic body aches and pains, skin burning, and muscle spasms in his hands.  He concluded that all records by previous examiners state that the Veteran's Lyme disease was currently in the chronic phase and there was no current active phase, although he had symptomatology that would likely never resolve.
  
The March 2005 VA examination stated, in pertinent part, that the Veteran's current symptoms did not at least as likely as not represent activation of Lyme disease.  The June 2006 VA medical examination noted, in pertinent part, that review of the VA claims folder indicated the Veteran was not considered to have active Lyme disease in terms of recent evaluations.  However, it was recommended that an opinion be obtained from Infectious Diseases to ascertain whether this was, in fact, the case.

The February 2007 VA examination was completed by the same specialist in Infectious Diseases and chronic Lyme disease who completed the May 2001 examination.  After providing an extensive summary as to the nature of Lyme disease, and the Veteran's current medical condition, the examiner opined that it was unlikely the Veteran had an active Lyme disease process at the present time.  The examiner further noted that the Veteran had occipital neck pain, vertigo, knee pain, myelitis, and GERD, but all were accounted for by common and documented physical problems and there was no need to invoke an active Lyme disease process to explain his symptoms.  As such, the examiner determined that it was unlikely that any of the Veteran's current symptoms are related to an active Lyme disease process.  He concluded that it was less likely as not that the Veteran has a chronic Lyme disease process, and that the Veteran's symptoms were not caused by or a result of a chronic Lyme disease process. 

However, in contrast, Dr. Gordon indicated in a subsequent February 2007 statement that the Veteran had active Lyme disease.  Specifically, Dr. Gordon concluded that the Veteran more likely than not has seronegative Lyme disease and that, when coupling the Veteran's medical problems while in the Coast Guard with his medical problems from 1996 through 2006, proves more likely than not that the Veteran continues to suffer from a "serious", "active", and "classic" case of chronic seronegative Lyme disease.  Dr. Gordon further stated that, in September 2006, repeat CD57 panels were below normal (45), more likely than not verifying an "active" Bb infection.  He also indicated that the Veteran had numerous conditions that were more likely than not residual to Lyme disease, to include transverse myelitis/neck pain, transient ischemic attack (TIA)/spinal cord compression, vertigo, knee pain and swelling, hearing loss, and a slight heart murmur.  In this regard, the Board notes that service connection is already in effect for occipital neuralgia, bilateral hearing loss, vertigo, mild spurring of the left patella, and mild spurring of the right patella. 

Additionally, in a September 2007 statement, Dr. Bojic indicated that medical findings relevant to the Veteran favor the presence of chronic Lyme disease.  In support of his statement, he includes reference to medical literature and the Veteran's medical history. 

Therefore, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current nature and severity of his Lyme disease, to include whether such is currently active, the presence of any residuals of Lyme disease, and the severity of his symptomatology that has been evaluated as analogous to chronic fatigue syndrome.

The Board further finds that a remand is necessary in order to obtain outstanding treatment records.  In this regard, Dr. Gordon indicated in his February 2007 statement that, after the Veteran's September 2006 test results more likely than not verified an "active" Bb infection, treatment was initiated and such continued.  Therefore, records from Dr. Gordon relevant to the Veteran's treatment for Lyme disease should be obtained.  Likewise, the record reveals that the Veteran receives treatment through the VA facilities located in San Francisco and Santa Rosa, California, and the most recent records contained in the claims file are dated in March 2007 (with a single June 2007 record).  Therefore, the Veteran should be requested to identify any outstanding treatment records relevant to his Lyme disease.  Thereafter, all identified records, to include those from Dr. Gordon as well as the San Francisco and Santa Rosa VA facilities dated from March 2007 to the present, should be obtained for consideration in his appeal.  

Additionally, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is not working and has argued that his Lyme disease has rendered him unemployable.  Accordingly, the issue of entitlement to a TDIU has been raised by the evidence of record in this case.  The Board observes that such issue was denied in a May 2007 rating decision and the Veteran did not submit a notice of disagreement.  However, under Rice, the Board has jurisdiction of such issue as "part and parcel" of the Veteran's initial rating claim.  Therefore, the Board finds that further development is necessary for a fair adjudication of the TDIU aspect of such claim.  In this regard, upon remand, the AOJ should conduct all appropriate development, to include obtaining outstanding treatment records and an opinion as to the effect the Veteran's service-connected disabilities, to include his Lyme disease, has on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records relevant to all of his service-connected disabilities, to include his Lyme disease.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from Dr. Gordon as well as the San Francisco and Santa Rosa VA facilities dated from March 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his Lyme disease.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  In this regard, the examiner should conduct any necessary testing in order to determine if the Veteran's Lyme disease is currently active.  The examiner should also consider and discuss Dr. Gordon's February 2007 opinion that the Veteran has active Lyme disease.

The examiner is also requested to identify the nature and severity of any residuals associated with the Veteran's Lyme disease, including but not limited to transverse myelitis/neck pain, TIA/spinal cord compression, a slight heart murmur, burning skin, fatigue, joint and muscle pain, and an enlarged prostate.

The examiner should also describe the symptoms of the Veteran's Lyme disease, to include whether such result in debilitating fatigue and/or cognitive impairments (such as inability to concentrate forgetfulness, confusion).  The examiner should then opine as to whether such symptoms are nearly constant or wax and wane, the degree to which such symptoms restrict routine daily activities, and whether such result in periods of incapacitation and the length of such incapacitation.   

The examiner should also be requested to render an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, singularly or jointly, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for Lyme disease, right shoulder tendonitis, mild disc space narrowing L4-5, tinnitus, occipital neuralgia, bilateral hearing loss, vertigo, mild spurring of the left patella, mild spurring of the right patella, pes planus, sinusitis, and GERD.

In offering any opinion, the examiner should take into consideration all the evidence of record, to include the medical records as well as the Veteran's lay statements.  In this regard, the examiner is specifically requested to review the December 1998, May 2001, May 2003, March 2005, June 2006, and February 2007 VA examinations as well as Dr. Gordon's February 2007 statement and Dr. Bojic's September 2007 statement.  All opinions expressed should be accompanied by supporting rationale.

3.  After the above development has been completed, the examination report should be reviewed to ensure that the examiner provided the requested opinion pertaining to the Veteran's employability.  If the examiner's response regarding the inquiry as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation is not fully responsive, the claims file should be referred to an appropriate medical professional to offer an opinion on such matter.  In proffering an opinion, the examiner should review the claims file, to include the medical and lay evidence of record, and then offer an opinion as to whether the Veteran's service-connected disabilities, singularly or jointly, render him unable to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, the Veteran is service-connected for Lyme disease, right shoulder tendonitis, mild disc space narrowing L4-5, tinnitus, occipital neuralgia, bilateral hearing loss, vertigo, mild spurring of the left patella, mild spurring of the right patella, pes planus, sinusitis, and GERD.  All opinions expressed should be accompanied by supporting rationale.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claim should be readjudicated based on the entirety of the evidence, to include consideration of a TDIU in accordance with Rice, supra.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


